Memorandum and Order
Watson, Judge:
This matter is before the court on defendant’s motion for summary judgment. This follows a determination bya the President, pursuant to the court’s remand in Slip Op. 84-85 (July 13, 1984) that, in terms of 19 U.S.C. § 2464(d)(1), (1975), hot air popcorn poppers are directly competitive with hot oil popcorn poppers produced in the United States on January 3, 1975 (50 Fed. Reg. 47198-9, November 14, 1985.)
By the terms of the limitations on the preferential treatment available under the Generalized System of Preferences (19 U.S.C. § 2464(c)(1)(B)) this determination made plaintiffs popcorn poppers ineligible for a waiver of the 50% competitive need limit and justified the loss of duty-free treatment which led to this action.
Plaintiff has cross-moved for the filing of the administrative record of the remand determination in the hope of demonstrating *147that there were further procedural irregularities. However, the court is not persuaded that any further judicial inquiry is justified in this matter.
The President has made the determination called for by the court. That determination now conclusively supports the government’s classification and the assessment of duties on this merchandise. It is therefore
Ordered, adjudged and decreed that the plaintiffs motion for the filing of the administrative record is denied and it is further
Ordered that the government’s motion for summary judgment is granted; and it is hereby
Ordered, adjudged and decreed that the government’s classification of this merchandise and assessment of duties under Item 684.20, TSUS is affirmed and the action is dismissed.